260 S.W.3d 864 (2008)
STATE of Missouri, Respondent,
v.
Daniel William COFFMAN, Appellant.
No. WD 68466.
Missouri Court of Appeals, Western District.
August 26, 2008.
Emmett D. Queener, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, Presiding Judge, PAUL M. SPINDEN, Judge and VICTOR C. HOWARD, Judge.


*865 ORDER

PER CURIAM.
Daniel Coffman was convicted of sexual assault following a jury trial in Boone County, Missouri. On appeal, Coffman contends that the trial court erred in overruling his motion for judgment of acquittal and in sentencing him on the jury's verdict. Coffman argues that the State failed to provide sufficient evidence to prove beyond a reasonable doubt that he knew the victim did not give her consent to the sexual intercourse. We affirm the trial court's ruling.
Rule 30.25(b).